DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 8, 2021 and October 18, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10547884. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning.

Patent US 10547884 
Instant Application
Claim 12. 
A system device for transmitting data in an internet protocol (IP)-based broadcasting network, the device comprising: 
at least one processor configured to: 
generate a moving pictures expert group (MPEG) media transport protocol (MMTP) packet based on a media processing unit (MPU), the MPU being associated with a service, generate an IP packet comprising the MMTP packet, and generate a link layer packet using the IP packet; 
and a transceiver configured to transmit a transmission frame including the link layer packet, wherein a transmission time of the transmission frame and a flag comprising at least one value are included in a preamble region of the transmission frame, and wherein the at least one value includes information indicating a unit of a fractional second associated with the transmission time.
Claim 1.
An apparatus for transmitting data in an internet protocol (IP)-based broadcasting network, the apparatus comprising: 
a transceiver; 
and at least one processor coupled to the transceiver, wherein the at least one processor is configured to: 
identify information indicating a transmission time of a frame and a field related to timing information of the frame, wherein the field related to timing information of the frame includes information indicating a unit of a fractional second associated with the transmission time of the frame according to a value of the field, and transmit the frame including the information indicating the transmission time of the frame and the field related to the timing information of the frame.
Claim 12.
…wherein a transmission time of the transmission frame and a flag comprising at least one value are included in a preamble region of the transmission frame, and wherein the at least one value includes information indicating a unit of a fractional second associated with the transmission time.
Claim 2.
The apparatus of claim 1, wherein the information indicating the transmission time of the frame and the field related to the timing information of the frame are included in a preamble of the frame.


Both the Instant Application and the Patent teach transmitting a frame that includes, within a preamble region, transmission time of the transmission frame and a flag or field comprising at least one value that includes information indicating a unit of a fractional second associated with the transmission time.

Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10547884. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning.

Patent US 10547884 
Instant Application
Claim 6.
A method of receiving data from a system in an internet protocol (IP)-based broadcasting network, the method comprising: 
receiving a transmission frame associated with a service; obtaining a transmission time of the transmission frame and a flag comprising at least one value are included in a preamble region of the transmission frame; setting the transmission time of the transmission frame as a current time; obtaining a link layer packet by processing the transmission frame; de-packetizing the link layer packet, and obtaining an IP packet; and de-packetizing the IP packet, and obtaining one or more pieces of content data associated with the service, wherein a transmission time of the transmission frame and the flag comprising at least one value are included in a preamble region of the transmission frame, and wherein the at least one value includes information indicating a unit of a fractional second associated with the transmission time.
Claim 3.
A method for receiving data in an internet protocol (IP)-based broadcasting network, the method comprising: 
receiving a frame including information indicating a transmission time of the frame and a field related to timing information of the frame, wherein the field related to timing information of the frame includes information indicating a unit of a fractional second associated with the transmission time of the frame according to a value of the field.
Claim 6.
…wherein a transmission time of the transmission frame and a flag comprising at least one value are included in a preamble region of the transmission frame, and wherein the at least one value includes information indicating a unit of a fractional second associated with the transmission time.
Claim 4.
The method of claim 3, wherein the information indicating the transmission time of the frame and the field related to the timing information of the frame are included in a preamble of the frame.


Both the Instant Application and the Patent teach receiving a frame that includes, within a preamble region, transmission time of the transmission frame and a flag or field comprising at least one value that includes information indicating a unit of a fractional second associated with the transmission time.

Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10547884. Although the claims at issue of the following reasoning.

Patent US 10547884 
Instant Application
Claim 15.
A client device for receiving data from a system in an internet protocol (IP)-based broadcasting network, the device comprising: 
a transceiver configured to receive a transmission frame associated with a service; 
and at least one processor configured to: 
obtain a transmission time of the transmission frame and a flag comprising at least one value are included in a preamble region of the transmission frame, set the transmission time of the transmission frame as a current time of the client device, obtain a link layer packet by processing the transmission frame, obtain an IP packet by de-wherein a transmission time of the transmission frame and the flag comprising at least one value are included in a preamble region of the transmission frame, and wherein the at least one value includes information indicating a unit of a fractional second associated with the transmission time.
Claim 5.
An apparatus for receiving data in an internet protocol (IP)-based broadcasting network, the apparatus comprising: 
a transceiver; 
and at least one processor coupled to the transceiver, wherein the at least one processor is configured to receive a frame including information indicating a transmission time of the frame and a field related to timing information of the frame, and wherein the field related to timing information of the frame includes information indicating a unit of a fractional second associated with the transmission time of the frame according to a value of the field.
Claim 15.
…wherein a transmission time of the transmission frame and a flag comprising at least one value are included in a preamble region of the transmission frame, and wherein the at least one value includes information indicating a unit of a fractional second associated with the transmission time.
Claim 6.
The method of claim 3, wherein the information indicating the transmission time of the frame and the field related to the timing information of the frame are included in a preamble of the frame.


.

Allowable Subject Matter
Claims 1-6 are objected to as being allowable if not for double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1, directed to an apparatus for transmitting data, independent Claim 3, directed to a method of receiving data that is transmitted by the apparatus of claim 1, and independent claim 5, directed an apparatus for receiving data that is transmitted by the apparatus of claim 1, the prior art of record teaches a broadcast packet in a frame that includes transmission time or timestamp of the frame in the preamble region of the frame, as may be seen in as seen in Tsukagoshi, U.S. Patent Application Publication No. 20150373380 A1 (e.g., FIG. 2 and ¶ [0079]), Takahashi et al, U.S. Patent Application Publication No. 20180077471 A1 (e.g., ¶ [0311] [0343]), Seok, U.S. Patent Application Publication No. 20150381676 A1 (e.g., ¶ [0147]) and Clark, U.S. Patent Application Publication No. 20090041114 A1 (e.g., ¶ [0036]), Choi et al, U.S. Patent Application Publication No. 20110200130 A1 (e.g., FIGS. 3, 7 and ¶ [0044] [0049]), Ryu et al, U.S. Patent Application Publication No. 20150124594 A1 (e.g., ¶ [0062]) and Lee et al, U.S. Patent Application Publication No. 20160337672 A1 (e.g., ¶ [1403]).  

The prior art of record teaches transmitting the frame or transmission time slot as fractional sections, but fails to teach or fairly suggest, individually or in combination, that a field in the frame indicates the unit of transmission time of the frame, specifically as fractions of a second, i.e., information indicating a transmission time of a frame and a field related to timing information of the frame, wherein the field related to timing information of the frame includes information indicating a unit of a fractional second associated with the transmission time of the frame according to a value of the field.
Claims 2, 4 and 6, dependent on claim 1, 3 and 5, respectively, are also objected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471